DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because of the following informalities:
In para. 0066, line 6, “[pattern” should read --pattern--.
In para. 0101, line 5, it appears that the second instance of reference character “110” should be deleted.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, it is unclear what manipulative steps are included in the method as claimed, because the claim appears to recite a single method step of “providing a golf club head having a club face and a receiving portion recessed into the club face.” The limitation “wherein said receiving portion is configured to receive an inlay material” in line 5 (emphasis added) describes a functional limitation of the receiving portion. It is unclear whether the additional “wherein” clauses in lines 6-11 further describe the functional capabilities of the receiving portion (e.g., as being configured to receive an inlay material that comprises amorphous ceramic material deposited as a liquid slurry) or describe additional manipulative steps of the claimed method (e.g., to include the step of depositing the liquid slurry into the receiving portion). For the purpose of examination, the method of claim 1 will be interpreted as including the step of depositing the amorphous ceramic material into the receiving portion as a liquid slurry.
Similarly, regarding dependent claims 2-6, it is unclear whether the “wherein” clauses recite additional manipulative steps in the claimed method. The examiner notes that these rejections could be overcome by amending the “wherein” clauses to clearly recite the steps that make up the claimed method (e.g., in claim 2, replacing “wherein said slurry is dried” with --further comprising drying said slurry--; in claim 3, replacing “wherein said club head is fired” with --further comprising firing said club head--, etc.). 
Further regarding claim 2, the limitation “while said club head is positioned parallel to the ground” is unclear, because club heads typically have multiple sides at various angles (e.g., a face, a sole, etc.), such that it is unclear what orientation of the club head would be considered parallel to the ground. For the purpose of examination, “while said club head is positioned parallel to the ground” will be interpreted in view of Applicant’s disclosure (e.g., see Figs. 9-10) to mean --while said club face is positioned parallel to the ground--.
Further regarding claim 4, there is insufficient antecedent basis in the claims for “the temperature” in lines 1-2. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins (US Patent No. 7,762,908, hereinafter Perkins) in view of Ballenger et al. (US Patent No. 8,961,333, hereinafter Ballenger).
Regarding claim 1, Perkins discloses a method of enhancing surface strike performance of a golf club head (col. 1, line 61-col. 2, line 3), comprising: providing a golf club head (110, Fig. 2; col. 4, lines 19-36) having a club face (116) and a receiving portion (pocket 120) recessed into the club face (116), wherein the receiving portion (120) is configured to receive an inlay material (insert 118), wherein the inlay material (118) comprises amorphous ceramic material (amorphous ceramic aluminum oxide; col. 1, lines 26-32; col. 2, lines 23-30; col. 4, lines 12-16) which is deposited into the receiving portion (120; col. 4, lines 35-36) and forms a uniform layer of ceramic material (118) filling the receiving portion (120), wherein the uniform layer of ceramic material (118) forms a strike surface (col. 4, lines 4-6, “ball impact surface”) of the golf club head (110).
Perkins does not teach the amorphous ceramic material is deposited into the receiving portion as a liquid slurry. However, in the golf club art, Ballenger teaches depositing an inlay material (insert 38, Fig. 8) into a receiving portion (cavity 37, Fig. 6) of a golf club head as a liquid slurry (col. 3, lines 26-30, “liquid material”, e.g., including ceramic particles, col. 3, line 61-col. 4, line 3; also see col. 6, lines 52-55) distributed evenly within the receiving portion (37) forming a uniform layer of material filling the receiving portion (37; see Fig. 8), as an alternative to placing the inlay material in the receiving portion as a preformed insert (col. 3, lines 19-30; col. 6, lines 47-57). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Perkins by depositing the amorphous ceramic inlay material of Perkins into the receiving portion as a liquid slurry deposited evenly within the receiving portion, as suggested by Ballenger, since this involves the simple substitution of one known manner of depositing an inlay material in a receiving portion of a golf club head with another known manner of depositing an inlay material in a receiving portion of a golf club head, to yield predictable results.
Regarding claim 8, the modified Perkins teaches the claimed invention substantially as claimed, as set forth above for claim 1. Perkins further teaches (Fig. 2) the receiving portion (120) extends across a substantial portion of a width of the club head (110; see Fig. 2).
Regarding claim 9, the modified Perkins teaches the claimed invention substantially as claimed, as set forth above for claim 8. Perkins does not teach the receiving portion has a depth of about 0.75 mm or 0.03 inches. Perkins teaches that the inlay material (118) has a depth (i.e., a thickness) of “approximately >1 mm” (col. 2, lines 63-67). The receiving portion (120) of Perkins is understood to have a depth substantially equal to the thickness of the inlay material (118), i.e., also “approximately >1mm”. The examiner notes that “approximately >1 mm” (or 0.039 inches) is at least close to the claimed depth, and that a criticality for the depth of the receiving portion has not been clearly established in the present record. See Applicant’s disclosure at para. 0088 (“other depths are contemplated by the disclosure”). Therefore, the examiner concludes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Perkins by providing the receiving portion with a depth of about 0.75 mm, or 0.03 inches, through routine optimization, for example, to optimize the amount of material necessary to fill the cavity to improve performance, cost, and/or weight of the finished product (see Perkins, col. 4, lines 21-25), since the court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See in re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claim 10, the modified Perkins teaches the claimed invention substantially as claimed, as set forth above for claim 9. As noted above, the ceramic material (118) of Perkins is understood to have a depth substantially equal to that of the receiving portion (120). Therefore, when modifying the receiving portion of Perkins to have a depth of about 0.75 mm, or 0.03 inches, as discussed above for claim 9, it would have been obvious to one of ordinary skill in the art to also modify the ceramic material to have a depth of about 0.75 mm, or 0.03 inches, for example, to optimize the amount of material necessary to fill the cavity to improve performance, cost, and/or weight of the finished product (see Perkins, col. 4, lines 21-25), since the court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See in re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Perkins in view of Ballenger, in further view of Baker et al. (US Patent No. 3,172,667, hereinafter Baker).
Regarding claim 2, the modified Perkins teaches the claimed invention substantially as claimed, as set forth above for claim 1. Ballenger further teaches that the slurry is dried (col. 6, lines 54-55, “the material subsequently hardens to form a striking surface”). Although Ballenger does not explicitly teach that this occurs while the club head/face is positioned parallel to the ground, Baker teaches that it is known in the golf club art to orient a club face parallel to the ground (see Fig. 3; col. 4, lines 37-38, “in an established level position”) while an insert material in liquid form is drying (col. 4, lines 39-46, “so that the liquid material will assume a position flush with the outer edge of the end surfaces 37 and 38 of the recess when poured into the recess in liquid form” until “the insert material has solidified”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Perkins by orienting the club face parallel to the ground, as taught by Baker, while drying the slurry, so that the liquid slurry and the resulting strike surface will be flush with the outer edges of the receiving portion.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Perkins in view of Ballenger and Baker, in further view of Deng et al. (US Patent No. 7,491,136, hereinafter Deng).
Regarding claim 3, the modified Perkins teaches the claimed invention substantially as claimed, as set forth above for claim 2. The modified Perkins does not teach the club head is fired at a temperature of about 1800 degrees Fahrenheit. However, in the golf club art, to solve the problem of strengthening a dried ceramic slurry material, Deng teaches firing the ceramic material at a temperature of 1000 degrees Celsius (col. 9, line 63-col. 10, line 1), equal to 1832 degrees Fahrenheit, which is understood to be within the claimed range of about 1800 degrees Fahrenheit. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Perkins by firing the club head at a temperature of about 1800 degrees Fahrenheit, as taught by Deng, in order to strengthen the ceramic inlay material.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins in view of Ballenger, in further view of Jeppson (US Patent No. 1,292,953, hereinafter Jeppson).
Regarding claims 4 and 5, the modified Perkins teaches the claimed invention substantially as claimed, as set forth above for claim 1. Perkins and Ballenger do not teach the club head is heated while the temperature is slowly increased until the temperature is uniform just below the glassification temperature of the ceramic material. However, in the art of ceramic materials, Jeppson teaches that it is known to heat a ceramic material while the temperature is slowly increased (pg. 2, lines 40-46, “burned for about 100 hours in a ceramic kiln”; pg. 2, lines 44-46, “this operation … [is] carried on slowly to prevent injury to the tile”) to create glassification of the ceramic material (pg. 2, lines 35-44, “a glass fusing clay bond”, the temperature being sufficient “to fuse the bond and form a ceramic article”). The slow increase of temperature up to the point at which glassification is created, as disclosed by Jeppson, is understood to include an increase until the temperature is uniform just below the glassification temperature, as recited in claim 4 (as the temperature is slowly raised and before the final temperature is reached), and up to the temperature at which glassification is created, as recited in claim 5 (when the temperature is reached that is sufficient to fuse the bond and form the ceramic article). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Perkins by heating the club head while the temperature is slowly increased until the temperature is uniform just below the glassification temperature of the ceramic material and increasing the temperature to create glassification of the ceramic material, as taught by Jeppson, in order to fuse the ceramic material without injury to the article (Jeppson, pg. 2, lines 40-46).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Perkins in view of Ballenger and Jeppson, in further view of Aguayo (US Patent No. 8,979,670, hereinafter Aguayo).
Regarding claim 6, the modified Perkins teaches the claimed invention substantially as claimed, as set forth above for claim 5. Perkins does not teach the ceramic material is ground with a series of abrasive members creating microgrooves on an outer surface of the ceramic material. However, in the golf club art, Aguayo teaches (Figs. 8-9) grinding a strike surface material (striking face 16, at preliminary face milling step 108 and texture-generating face milling step 110; col. 7, lines 33-53) with a series of abrasive members (i.e., the milling machine bits of steps 108 and 110; col. 7, lines 35-37 and 46-50) to create microgrooves (20, Fig. 9) on an outer surface of the strike surface material (16; col. 7, lines 55-58). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Perkins by grinding the ceramic material with a series of abrasive members creating microgrooves as taught by Aguayo on the outer surface of the ceramic material, in order to optimize spin when a golf ball is struck with the finished club head (Aguayo, col. 2, lines 15-20).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Perkins in view of Ballenger, Jeppson, and Aguayo, in further view of Antonious (US Patent No. 6,224,497, hereinafter Antonious).
Regarding claim 7, the modified Perkins teaches the claimed invention substantially as claimed, as set forth above for claim 6. The modified Perkins does not teach the microgrooves extend in a vertical direction. However, Antonious teaches that it is advantageous to orient microgrooves (narrow grooves 4512, Fig. 50; col. 15, 61-67) to extend in a vertical direction along an outer strike surface (4510) of a golf club head (4500), in order to improve the feel and responsiveness of the club head (col. 5, lines 19-26). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Perkins by orienting the microgrooves to extend in a vertical direction, as taught by Antonious, along the outer surface of the ceramic material, in order to improve the feel and responsiveness of the club head (col. 5, lines 19-26).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Perkins in view of Ballenger, in further view of Kasula (US Patent Pub. 2007/0117644, hereinafter Kasula).
Regarding claim 11, the modified Perkins teaches the claimed invention substantially as claimed, as set forth above for claim 1. Perkins does not teach the ceramic material has a Mohs hardness of 7. However, Kasula teaches a golf club head (13, Fig. 1; para. 0012) comprising an inlay material (insert 20) having a hardness of 7 on the Mohs Hardness Scale (para. 0023, lines 1-9, “from 6 to 7”), in order to improve the feel to the golfer upon impact of the finished club head with a golf ball (para. 0025, lines 1-3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Perkins by providing the ceramic material with a hardness of 7 on the Mohs Hardness Scale, as taught by Kasula, in order to improve the feel to the golfer upon impact of the finished club head with a golf ball.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chang (US Patent No. 6,974,392) and Shaw (US Patent No. 5,423,535), cited in Applicant’s specification, have been considered by the examiner.
Magerman (US Patent No. 5,575,472) discloses a golf club head with a cast-in-place inlay material.
Wright (US Patent No. 7,273,420) discloses a golf club head with a cast-in-place ceramic insert (34, Fig. 2).
Inamori (US Patent No. 3,975,023), Cho et al. (US Patent No. 5,620,382), Kosmatka (US Patent No. 6,638,182), Ban (US Patent No. 9,011,268), Schudel (US Patent Pub. 2004/0116198), and Hsu (US Patent Pub. 2007/0004535) each disclose a golf club head with a ceramic strike surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /June 28, 2022/